Citation Nr: 0016535	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  96-18 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation greater than 20 percent for a 
low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active military service from December 1972 to 
June 1973.  The veteran also had additional periods of 
service with the National Guard.     

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).  In that decision the RO continued a disability rating 
of 20 percent for the veteran's service-connected low back 
disorder.  The veteran perfected an appeal of the October 
1996 decision.

In January 1999, the RO denied service connection for 
peripheral neuropathy and myalgias.  There has been no appeal 
as to the issue of peripheral neuropathy.  However, the 
veteran has filed a notice of disagreement as to the myalgias 
and a statement of the case has been issued.  As of this 
date, no substantive appeal has been submitted and this issue 
is not currently subject to appellate review.  

In February 2000, the veteran failed to report for a 
scheduled hearing before a member of the Board at the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.  

2.  The veteran does not have more than moderate limitation 
of motion of the lumbar spine or demonstrable evidence of 
painful motion reflecting more than moderate disability.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292 and 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records from December 1972 to 
March 1973 show treatment for chronic low back pain.  
Diagnoses was chronic lumbosacral strain with psychological 
overlay.  

A November 1974 VA examination report noted subjective pain 
in the veteran's lower back without limitation of motion.  An 
X-ray report revealed normal findings.  

VA Medical Center (VAMC) outpatient treatment records from 
August to September 1977 show that the veteran had complaints 
of low back pain.  A September 1977 X-ray report was normal 
and diagnosis was chronic lumbosacral strain.  

During a March 1978 VA examination, the veteran had 
complaints of pain in the lower back.  Upon physical 
examination, the veteran's gait was normal, his muscles were 
soft and nontender, the spinous processes were nontender, and 
there was no sciatic notch tenderness.  There was no 
demonstrable weakness, sensory examination and straight leg 
raising were negative.  The veteran bent forward to 90 
degrees and the lumbar area was concave.  It was also noted 
that all other bending was proportionately very good.  
Diagnosis was low back syndrome by history.  

VAMC outpatient treatment records from March 1979 to June 
1979 reflect that the veteran was involved in a car accident 
and sustained injuries to his back.  In those VA outpatient 
treatment records it was noted that the veteran received 
constant treatment for low back pain and muscle spasms of the 
lumbar spine.  

A January 1980 VAMC outpatient treatment report indicates 
that the veteran received treatment for a chronic back 
problem.  

A May 1980 VAMC outpatient treatment report shows that the 
veteran again received treatment for low back pain.  

Medical records from the National Guard show that in June 
1987 the veteran injured his back and was diagnosed with 
lumbar muscle strain.  

VAMC outpatient treatment records from November 1987 indicate 
that the veteran received treatment for an old back injury.  
Assessment was low back pain.  

On VA examination in April 1988, it was noted that the lumbar 
curve was decreased with apparently no scoliosis.  There was 
minimal muscle spasm of the lumbar and tenderness of the 
lumbosacral region.  Lateral bending to the right was normal 
without pain and to the left bending was limited by twenty-
five percent of normal with pain.  Straight leg raising on 
the right was from 180 to 140 degrees with pain in the back 
and on the left it was from 180 to 150 degrees with pain in 
the back.  In the prone position, both heels reached within 
five inches of touching the buttocks.  In this position, 
there was slight tenderness of the lumbosacral area and 
slight muscle spasm.  An X-ray report of the lumbar spine was 
normal.  Diagnosis was chronic low back strain.  

VAMC outpatient treatment records from June 1988 and 
September 1988 indicate that the veteran received treatment 
for low back pain.

Medical records from the National Guard show that the veteran 
was treated in March 1989 for a follow-up.  It was noted that 
magnetic resonance imaging (MRI) done the previous month was 
normal.  The veteran continued to complain of low back pain 
and his status remained "disabled" as to military duty 
until May 1989.  

VAMC outpatient treatment records from July and October 1992 
show that the veteran received treatment for low back pain.  

During a November 1992 VA examination, the veteran complained 
of pain in the lower lumbar region of the back.  The veteran 
explained that he walked with a limp, had trouble inhaling 
and exhaling, and that his lower back pain radiated around 
into his abdomen.  The VA examiner observed that the veteran 
stood and walked with some slight difficulty.  Upon physical 
examination, forward flexion was to 30 degrees with pain, 
extension was to 10 degrees, lateral bends was to 15 degrees 
and rotation was to 70 degrees.  Straight leg raises produced 
back and leg pain at 45 degrees bilaterally.  Reflexes were 
1+ and symmetrical.  Sensation and strength were normal.  An 
X-ray report of the spine was normal.  Impression was chronic 
low back pain of questionable etiology.  

The VA examiner found that in reviewing the veteran's file, 
going back to 1971, the veteran's basic history and findings 
and complaints of back pain had not changed at all.  He noted 
that what was inconsistent about the veteran's history was 
that although twenty-one years had passed there was 
absolutely no evidence on the veteran's routine X-ray reports 
of even mild osteoarthritis involving any of his spine.  
According the VA examiner, the veteran's disc spaces were 
well maintained, the facets were normal and he had a 
completely straight looking spine with no evidence of 
scoliosis.  The VA examiner further noted that the veteran 
had limited motion of his back that was out of proportion to 
other objective findings.  

VAMC outpatient treatment records from February, September, 
and October 1993 all indicate that the veteran had complaints 
of problems with low back pain.  

VAMC outpatient treatment records from February to April 1996 
show that the veteran received treatment for chronic back 
problems.  An April 1996 VAMC outpatient treatment report 
indicate that upon physical examination, the veteran had a 
full range of motion of the lumbosacral spine with moderate 
discomfort.  

During a July 1996 VA examination, the veteran reported 
having problems with back pain.  He explained that the pain 
was worse with Valsalva type maneuvers into the back, but the 
pain did not radiate distally.  The veteran reported that he 
used a cane in the past, but he was not currently using one.  

Upon physical examination, there was mild tenderness at the 
lumbosacral junction and no gross spasm was present.  Forward 
flexion with the fingertip was within 30 centimeters of the 
floor, extension was approximately 25 degrees, lateral 
bending was 20 degrees bilaterally with pain going to the 
right, and rotation was 69 degrees bilaterally.  Strength and 
sensation were symmetrically intact.  An X-ray report 
revealed a high probability of degenerative arthrosis of L5-
S1.  Impression was mechanical back pain without signs of 
radiculopathy.  

An April 1997 VAMC outpatient treatment report shows that 
upon physical examination of the back, forward flexion was to 
95 degrees and lateral bending was to 15 degrees.  

An August 1997 VAMC outpatient treatment report indicates 
that the veteran had complaints of low back pain.  Assessment 
was new onset of low back pain.  

During an April 1998 personal hearing, the veteran stated 
that his back pain has progressively worsened over the years.  
He also stated that he experiences a lot of back pain when 
lifting heavy items and when walking and sitting for 
prolonged periods of time.  

A June 1998 VA consultation sheet indicates that the veteran 
had low back pain and he was to begin lumbar spine 
rehabilitation.  

During an October 1998 private medical evaluation conducted 
for VA purposes, the veteran reported that he had pain in the 
lumbar region with radiation down to both legs.  He stated 
that standing and sitting for long periods of time and any 
sustained activity causes back pain.  The veteran further 
stated that he did not have any paresthesia and he did not 
use any assistive device to ambulate.  The veteran also 
reported that he is a minister and his daily activities are 
affected by his low back pain.  

Upon physical examination of the lumbar spine, flexion was to 
45 degrees with pain at 60 degrees, extension was to 10 
degrees with pain at 15 degrees, right lateral bending was to 
10 degrees with pain at 15 degrees, and left lateral bending 
was to 10 degrees with pain at 15 degrees.  It was noted that 
range of motion was limited secondary to pain.  Further 
examination of the spine revealed painful motion, muscle 
spasm on the right paralumbar region, tenderness, and normal 
musculature of the back.  As to posture, there was a loss of 
lumbar lordosis.  On neurological examination, motor function 
was 5/5 and within normal limits and sensory function was 
within normal limits.  The veteran's gait was also within 
normal limits, he did not require any assistive device to 
ambulate, and there were no signs of muscle atrophy or muscle 
wasting.  An X-ray report of the lumbosacral spine revealed 
no evidence of abnormality.  After physical examination of 
the veteran, the examiner concluded that the veteran had a 
history of recurrent back strain.  He also found that the 
veteran had a limited range of motion of the lumbar spine 
without any signs of motor deficits of the lower extremities.  

II. Laws and Regulations 

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected lumbosacral strain.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Under the Rating Schedule, degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5003.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under 38 C.F.R. § 4.71, 
Diagnostic Code 5003 (1999).  

The veteran's low back disability is currently rated under 
Diagnostic Codes 5292 and 5295.  Diagnostic Code 5292 
provides a 10 percent rating for a slight lumbar spine 
limitation of motion and a 20 percent rating for a moderate 
lumbar spine limitation of motion.  A 40 percent rating may 
be assigned for a severe lumbar spine limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

III. Analysis

The Board has reviewed the evidence and finds that a 
disability evaluation in excess of 20 percent for the 
veteran's service-connected low back disorder is not 
warranted under Diagnostic Codes 5292 or 5295. 

The evidence reveals that the veteran's in-service injury to 
the low back has resulted in a chronic symptomatology 
involving pain, weakness, and impaired range of motion.  The 
most recent examination noted that range of motion of the 
lumbar spine was as follows: flexion was to 45 degrees with 
pain at 60 degrees; extension was to 10 degrees with pain at 
15 degrees; right lateral bending was to 10 degrees with pain 
at 15 degrees; and left lateral bending was to 10 degrees 
with pain at 15 degrees.  Further examination of the spine 
revealed painful motion, muscle spasm on the right paralumbar 
region, tenderness, and normal musculature of the back.  As 
to posture, there was a loss of lumbar lordosis.  
Neurological results indicated that motor function was 5/5 
and within normal limits and sensory function was within 
normal limits.  The veteran's gait was within normal limits, 
he did not require any assistive device to ambulate, and 
there were no signs of muscle atrophy or muscle wasting.  An 
X-ray report of the lumbosacral spine revealed no evidence of 
abnormality. 

In accordance with Diagnostic Code 5292, a 40 percent 
evaluation is not warranted because there is no medical 
evidence of severe limitation of motion of the lumbar spine.  
In addition, under Diagnostic Code 5295, a higher rating of 
40 percent does not apply because there is no medical 
evidence of severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In this case, the Board finds no 
provision upon which to assign a higher rating.  Furthermore, 
the Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995).  In this case, 
however, the veteran does not exhibit weakness or 
instability, deformity, atrophy, fasciculation, pain on 
movement, or other signs of disability greater than the 
impairment recognized by the current evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.  

The Board has considered whether an extraschedular rating is 
warranted for the low back disorder at issue.  The evidence of 
record does not show that the veteran has been hospitalized as 
a result of the service-connected low back disorder.  There is 
no showing of excessive absence from work or other indicia of 
marked employment interference.  Consequently, the Board 
concludes that the RO's determination that the evidence does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards and not referring the claim to the 
Director of Compensation and Pension for extraschedular 
consideration is supportable.  See 38 C.F.R. § 3.321(b)(1).  

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The claim of entitlement to an evaluation greater than 20 
percent for a low back disorder is denied.




_____________________________________
A. BRYANT
Member, Board of Veterans' Appeals




 

